BRICKELL, C. J.
The proceeding was instituted by the appellee as county treasurer of Talladega county, to compel appellant, his predecessor in his office, to deliver the books, papers, property and money pertaining to the office, and is' founded on the statute.— Code of 1876, § 206-12. There can be no doubt that a county treasurer refusing or neglecting on demand to surrender to his successor, the books, property, papers and money of the office is within the purview of the statute, and subject to the remedy it prescribes. It is equally manifest that it is not contemplated the statutory remedy shall be embarrassed by questions of mere pleading, or by collateral inquiries into the propriety or regularity of the proceedings by which the one party may have been displaced from, and the other inducted into office. The whole inquiry is, has the party complaining a clear prima facie title to the office, and a consequent right to the custody of the property of the office, and has the party complained against, possession of the property, neglecting and refusing, after demand made, to surrender it.
Eor all the purposes of this proceeding, a commission from the governor, founded on a certificate of election, or a certificate from the proper authority disclosing a vacancy, is an unassailable title, on which the court must act, and compel the delivery of the property of the office. There can be no further or other inquiry into the title to the office. The proceeding is not designed to test the strength of rival or opposing titles to the office. The law provides other and more efficient remedies for that purpose. — Thompson v. Holt, 52 Ala. 491; Plowman v. Thornton, ib. 559.
The judge is the sole trier of the facts under the statute, and is without authority to empannel a jury. The constitutional guaranty that the trial by jury shall remain inviolate, *599does not extend to cases of this character. — Boring v. Williams, 17 Ala. 510.
The Circuit Judge seems to have conformed his action to the statute, and his judgment is affirmed.